Title: Thomas Jefferson to John B. Magruder, 28 February 1812
From: Jefferson, Thomas
To: Magruder, John B.


          
                  Sir
                  
                     Monticello
                     Feb. 28. 12.
          
		  
		  I have just been informed that you have red clover seed for sale. if you will be so good as to inform me if it be so, and the price, if the latter suits, I will take 10. bushels.—mr Randolph also wants, but I do not know how much. if on learning the price I conclude to take, I will send for the seed tomorrow or Monday, and at the same time will send you an order on Gibson and Jefferson of Richmond for the amount. 
		   accept the assurance of my respect
          
            Th:
            Jefferson
        